UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 6, 2009 AAC Group Holding Corp. American Achievement Corporation (Exact name of registrants as specified in their charters) (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification No.) Delaware 333-121479 20-1854833 Delaware 333-84294 13-4126506 7211 Circle S Road Austin, Texas 78745 (Address of Principal Executive Offices, Zip Code) Registrants’ telephone number, including area code (512) 444-0571 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under Exchange Act (17 CFR 240-14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01. Other Events Item 9.01.Financial Statements and Exhibits SIGNATURES Item 8.01.Other Events On August 6, 2009, American Achievement Group Holding Corp., the ultimate parent company of the registrants, issued the press release included as Exhibit 99.1 hereto, which is incorporated by reference herein. Item 9.01.Financial Statements and Exhibits (d)Exhibits 99.1Press release dated as of August 6, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants have duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AAC GROUP HOLDING CORP.
